                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ALICE WILLIAMS,                                 )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )
                                                )           No. 4:17-CV-01531-JAR
SONNY PERDUE, Secretary,                        )
Department of Agriculture,                      )
                                                )
               Defendant.                       )


                                MEMORANDUM & ORDER

       This matter is before the Court on Defendant Sonny Perdue’s Motion to Dismiss or, in

the Alternative, for Summary Judgment. (Doc. No. 43). The motion is fully briefed and ready

for disposition.   Plaintiff Alice Williams brings this employment action pro se, claiming

discrimination on the basis of race under Title VII, 28 U.S.C. § 2000e et seq., and age under the

Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., 1 retaliation, hostile

work environment, and violations of 42 U.S.C. § 1981.         For the reasons set forth below,

Defendant’s motion to dismiss will be granted in part, and the motion for summary judgment

will be granted in part.

       I.      Background 2

       Plaintiff, an African American female, began her employment with Defendant as an

accounting technician in 1997. Since 2007, Plaintiff has been unsuccessful in her numerous
1
        Although Plaintiff does not expressly cite to the ADEA, the Court has liberally construed
her claims of age discrimination as being brought under that statute.
2
       The facts are taken from Defendant’s Statement of Uncontroverted Material Facts, Doc.
No. 40; Plaintiff’s Statement of Controverted Material Facts, Doc. No. 48; and the parties’
responses thereto.

                                                1
applications for various positions within the United States Department of Agriculture (“USDA”),

which resulted in Plaintiff filing two complaints with the Equal Employment Opportunity

Commission—one in 2009 alleging unfair discipline and one in 2013 alleging discrimination

when Defendant did not hire her for an accountant position.3

       In 2015, Plaintiff applied for a Pathways Accountant position at the GS-07/08 grade

level, advertised under Vacancy Announcement No. STL-HR-2015-0829 (“the Pathways

vacancy”). At that time, there were fifteen accountant position openings, which could be filled

through either the Pathways vacancy announcement at issue or a non-Pathways vacancy

announcement at the higher GS-11/12 levels. 4 Selecting officials interviewed Pathways and

non-Pathways candidates using joint interviews.

       The Pathways vacancy listed minimal qualifications including an accounting degree or a

degree in a related field, such as business administration, finance, or public administration, that

included or was supplemented by 24 semester hours in accounting. The 24 hours could include

up to six hours of credit in business law.

       Plaintiff was chosen for an interview by six of the eight selecting officials, but she was

ultimately not selected for any of the Pathways accountant positions. The characteristics and

qualifications of the six successful Pathways applicants (“Pathways selectees”) are as follows:

       Selectee No. 1: Caucasian female under the age of 40; holds a Master’s Degree in
       Accounting; superior prior experience with Excel spreadsheets; demonstrated
       experience leading a project.




3
       The record is inconsistent in referring to this EEOC complaint as having been filed in
2012 or 2013. The Court will refer to this complaint the “2013 complaint.”
4
       Plaintiff does not dispute that she did not qualify for the non-Pathways vacancy, and
those vacancies are not at issue.


                                                2
       Selectee No. 2: African American female under the age of 40; holds a Master’s
       Degree in Accountancy. 5

       Selectee No. 3: African American female under the age of 40; in her final
       semester of a dual degree program (3.699 GPA) for Bachelor in Science Degrees
       in Accounting Systems & Forensics and Accounting, during which time she
       received many academic awards; less than two months away from earning her
       CPA and Information Systems Auditor certifications.

       Selectee No. 4: African American female under the age of 40; preferred status
       veteran; prior experience with cash reconciliation and excel; exhibited excellent
       communication and customer service skills; within one month of obtaining her
       Master’s degree in Accountancy (3.75 GPA); prior training in automated
       accounting.

       Selectee No. 5: African American female over the age of 40; Associates Degree
       in Accounting (3.5 GPA) and a Bachelor’s Degree (3.5 GPA); prior experience
       with cash disbursements (relevant to the position for which she was selected);
       interviewed well.

       Selectee No. 6: Asian American female under the age of 40 with a Bachelor’s
       Degree in Accounting and pursuing an MBA; experience with IRS reporting and
       W-9 processing (relevant to the position for which she was selected).

       In sum, all six Pathways selectees were women, had earned—or would soon earn—

accounting degrees, and had prior experience that the selecting officials found more appropriate

for their needs. Four of the Pathways selectees were African American; one was over the age of

forty; and one was a preferred-status veteran.

       Each selecting official highlighted certain qualifications that separated his or her selected

candidate from the other applicants, including more experience with Excel, prior experience

leading projects, superior communication skills, prior specific experience with cash

reconciliation, superior interview skills, specific experience in cash disbursements, and prior

experience with IRS reporting and W-9 processing.




5
       Selectee No. 2 was selected by a selecting officer who did not interview Plaintiff.
                                                 3
       Plaintiff holds an MBA (3.22 GPA) with 25 hours in accounting or business law

coursework, which qualified her to apply for the Pathways vacancy. Plaintiff received a D in

elementary accounting I at Southeast Missouri State University, and A’s in two courses in

computer accounting applications from St. Louis Community College.              After interviewing

Plaintiff, the selecting officials noted that Plaintiff’s experience as an accounting technician was

more closely related to customer service rather than accounting, and at least one selecting official

identified errors within Plaintiff’s resume. Further, several selecting officials noted the value

they placed on written and oral communication skills. Defendant presented evidence that none

of the selecting officials were aware of Plaintiff’s prior EEOC complaints.

       On June 18, 2015, Plaintiff learned that she was not selected for the Pathways vacancy.

She was 54 years old at the time of non-selection. Plaintiff filed a complaint with the EEOC.

The EEOC investigated the allegations and, on February 10, 2017, determined that the weight of

the evidence indicated that discrimination did not occur. Plaintiff then filed this lawsuit on May

15, 2017.

       In her second amended complaint, Plaintiff alleges that she was not selected for the

Pathways vacancy on the basis of her race and age (Count I). Plaintiff asserts that she met the

published qualifications necessary for the position and performed her duties “to the legitimate

expectations of her employer,” but was nevertheless not selected for the position. (Am. Compl.

at ¶¶ 12-13). She claims that the Pathways selectees were white, did not have the requisite

degree, were not over the age of 50, and failed to meet the published requirements. She

challenges the selecting officials’ statements that her resume contained typographical errors and

contends that the reasons given for her non-selection were “beyond the posted requirements of




                                                 4
the job.” (Id. at ¶ 18d.). Therefore, Plaintiff alleges that there was a clear inference that a

prohibited factor played a role in her non-selection.

       Plaintiff also alleges that she was not selected for promotion in retaliation for past

complaints to management and for filing EEOC complaints. She claims that her employer

“papered” her personnel file by “placing unfounded and false records in [her] permanent

employment record,” which then had an adverse effect on her promotion opportunities and

professional reputation. (Second Am. Compl. at ¶ 18c). Thus, Plaintiff brings claims for

retaliation, reprisal, and hostile work environment in Count II. Lastly, Plaintiff brings a claim

under 28 U.S.C. § 1981 for racial discrimination, retaliation, and hostile work environment in

Count III.

       On September 14, 2018, Defendant moved to dismiss or, in the alternative, for summary

judgment on numerous grounds. Defendant first argues that discrimination claims stemming

from any other instances of non-selection (and related EEOC complaints) should be dismissed

for failure to exhaust administrative remedies. Defendant contends the only matter properly

before the Court is the Pathways vacancy.         In the alternative, Defendant argues that any

allegations pertaining to old EEOC cases are barred by the doctrine of res judicata.

       Defendant next argues that Plaintiff’s allegations of race discrimination fail because

Defendant articulated legitimate, non-discriminatory reasons for its employment decisions, and

Plaintiff failed to show pretext for discrimination. Defendant also maintains that Plaintiff’s

discrimination claim fails because the Pathways selectees were not similarly situated in terms of

skills, experience, and education, and some of those selectees were part of Plaintiff’s protected

group (African American).




                                                 5
       With regard to Plaintiff’s age discrimination claim, Defendant argues that he articulated a

legitimate non-discriminatory reason for hiring the Pathways selectees, and Plaintiff failed to

establish pretext by showing that her age was the “but for” cause of her non-selection.

Defendant also maintains that Plaintiff’s retaliation claim fails for failure to establish that her

prior EEOC complaints were causally connected to her non-selection.

       Defendant further argues that Plaintiff’s hostile work environment claim should be

dismissed because the second amended complaint contains no factual allegations to support such

a claim. Defendant also moves to dismiss Plaintiff’s § 1981 claim because federal employees

may not sue for employment discrimination under that statute. Lastly, Defendant moves to strike

Plaintiff’s demand for a jury trial for her allegations of age discrimination and prayers for

punitive damages or exemplary relief because, as a federal employee, Plaintiff is not entitled to

punitive damages from the government or a trial by jury for claims brought under the ADEA.

       In her opposition, Plaintiff responds that she presented sufficient evidence to establish

that the reasons given for her non-selection were pretext for discrimination, citing her MBA and

positive work performance evaluations as support.           She further argues that the Pathways

selectees were white, did not possess the requisite degrees, and/or did not possess the specialized

coursework in accounting. Plaintiff maintains that her non-selection was based on subjective

criteria and improper factors of race and age. Further, she argues that none of the Pathways

selectees were over the age of 50.

       As to her reprisal, retaliation, and hostile work environment claims, Plaintiff maintains

that after she complained about discrimination to management in June 2014 and then to the

EEOC in June 2015, she was not selected for two promotions in June and August 2015. The

timing of these events, Plaintiff argues, is sufficiently close in time to establish causation.



                                                   6
         Defendant replies that Plaintiff’s opposition consists of unsubstantiated allegations, and

that any hiring decisions made prior to the non-selection at issue are not within the scope of this

litigation.   Defendant also points out several alleged inaccuracies contained in Plaintiff’s

opposition, including the racial composition of the six candidates selected for the Pathways

vacancy and their qualifications. In short, Defendant argues that Plaintiff’s opposition consisted

only of speculation, personal opinion, and legal conclusions, which were insufficient to defeat

dismissal and/or summary judgment in favor of Defendant.

II.      Standard of Review

      A. Motion to Dismiss

         To survive a motion to dismiss for failure to state a claim, a plaintiff’s allegations must

contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). The reviewing court must accept the plaintiff’s factual allegations as true

and construe them in plaintiff’s favor, but it is not required to accept the legal conclusions the

plaintiff draws from the facts alleged. Id. at 678; Retro Television Network, Inc. v. Luken

Commc’ns, LLC, 696 F.3d 766, 768-69 (8th Cir. 2012). A court must “draw on its judicial

experience and common sense,” and consider the plausibility of the plaintiff’s claim as a whole,

not the plausibility of each individual allegation. Zoltek Corp. v. Structural Polymer Grp., 592

F.3d 893, 896 n.4 (8th Cir. 2010) (quoting Iqbal, 556 U.S. at 679). Within this context, a

complaint filed pro se must also be liberally construed. Topchian v. J.P. Morgan Chase Bank,

N.A., 760 F.3d 843, 849 (8th Cir. 2014).




                                                  7
   B. Summary Judgment

         Summary judgment is appropriate if the evidence, viewed in the light most favorable to

the nonmoving party, demonstrates that there is no genuine issue as to any material fact and that

the moving party is entitled to judgment as a matter of law. Lynn v. Deaconess Medical Center,

160 F.3d 484, 486 (8th Cir. 1998) (citing Fed. R. Civ. P. 56(c)). The party seeking summary

judgment bears the initial responsibility of informing the court of the basis of its motion and

identifying those portions of the affidavits, pleadings, depositions, answers to interrogatories,

and admissions on file which it believes demonstrates the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). When such a motion is made and

supported by the movant, the nonmoving party may not rest on her pleadings but must produce

sufficient evidence to support the existence of the essential elements of her case on which she

bears the burden of proof. Id. at 324. In resisting a properly supported motion for summary

judgment, the plaintiff has an affirmative burden to designate specific facts creating a triable

controversy. Crossley v. Georgia-Pacific Corp., 355 F.3d 1112, 1113 (8th Cir. 2004).

   C. McDonnell Douglas Framework

         Direct evidence of employment discrimination is rare, therefore, most cases rely on

circumstantial evidence. In the absence of direct evidence of discrimination, courts employ the

burden shifting analysis of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) (Title VII

case).

         Under the burden-shifting analysis, the plaintiff must first establish a prima facie case of

intentional discrimination. McDonnell Douglas, 411 U.S. at 802; Bashara v. Black Hills Corp.,

26 F.3d 820, 823 (8th Cir. 1994). If the plaintiff establishes a prima facie case, a presumption of

discrimination is established and the burden of production shifts to the defendant to articulate a



                                                  8
legitimate, non-discriminatory reason for the adverse employment action. 411 U.S. at 802. The

defendant need not persuade the court that the articulated reason was the basis of the employer’s

action; rather, it must simply provide some evidence of a non-discriminatory reason or reasons

for its action. St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 509 (1993).

       Upon the proffer of such evidence, the presumption of discrimination established by the

prima facie case “simply drops out of the picture.” Id. at 510-11. The burden then shifts back to

the plaintiff to prove that the reason articulated by the employer was really a pretext for

discrimination. Aucutt v. Six Flags Over Mid-America, Inc., 85 F.3d 1311, 1316 (8th Cir. 1995).

A rejection of the employer’s proffered non-discriminatory reason by itself or combined with

elements of the prima facie case may be enough to establish, but does not compel, an inference

of intentional discrimination. St. Mary’s Honor Center, 509 U.S. at 511.

       The burden of proving discrimination remains on the plaintiff at all times. Id. at 515-16.

It is not enough to merely discredit defendant’s articulated reason for the adverse employment

action. A plaintiff must always establish that the real reason for defendant’s action was

impermissible discrimination. Id.; see also Huston v. McDonnell Douglas Corp., 63 F.3d 771,

777 (8th Cir. 1995).

        To avoid summary judgment, a plaintiff must present evidence that, when viewed in its

entirety: (1) creates a fact issue as to whether the employer’s proffered reason is pretextual, and

(2) creates a reasonable inference that a discriminatory motive was a determinative factor in the

adverse employment decision. Rothmeier v. Investment Advisers, Inc., 85 F.3d 1328, 1336-37

(8th Cir. 1996).




                                                9
III.   Discussion

       a. Failure to Exhaust Administrative Remedies

       Title VII prohibits discrimination in employment based on race. 42 U.S.C. § 2000e–2(a).

However, Title VII establishes an administrative procedure which a complaining employee must

follow before filing a lawsuit in federal court. Alexander v. Gardner–Denver Co., 415 U.S. 36,

47 (1974). Exhaustion of administrative remedies is central to Title VII’s statutory scheme

because it provides the EEOC the first opportunity to investigate discriminatory practices and

enables it to perform its roles of obtaining voluntary compliance and promoting conciliatory

efforts. Patterson v. McLean Credit Union, 491 U.S. 164, 180–81 (1989).

       Here, Plaintiff’s EEOC complaint specifically arose out of her non-selection for the

Pathways vacancy.       In her second amended complaint, Plaintiff references a myriad of

grievances, such as differential discipline and “papering” Plaintiff’s personnel file, during her

employment. She also brings a hostile work environment claim.

       However, Plaintiff affirmatively stated in her EEOC deposition that she was bringing a

claim only for her non-selection for the Pathways vacancy.         (Doc. No. 40-4, Tr. at 177).

Therefore, only claims related to that instance of non-selection were exhausted at the

administrative level.    To the extent Plaintiff brings claims based on other instances of

discrimination, those claims will be dismissed for failure to exhaust administrative remedies.

       Further, Plaintiff did not include her hostile work environment allegations in her EEOC

complaint. Therefore, those claims will also be dismissed for failure to exhaust administrative

remedies.




                                                10
       b. Race Discrimination

       To survive Defendant’s motion for summary judgment on her race discrimination claims,

Plaintiff must either present direct evidence of discrimination, or satisfy the McDonnell Douglas

burden-shifting scheme. Gordon v. Shafer Contracting Co., 469 F.3d 1191, 1196 (8th Cir. 2006)

(explaining that “the McDonnell Douglas burden-shifting framework governs claims of race

discrimination under Title VII and Section 1981”). Because Plaintiff has not offered any direct

evidence of discrimination, the McDonnell Douglas burden-shifting framework governs.

       To establish a prima facie case of discrimination in a hiring context, Plaintiff must show

       (1) she is in a protected class; (2) she was qualified for an open position; (3) she
       was denied that position; and (4) the [employer] filled the position with a person
       not in the same protected class.

Torgerson v. City of Rochester, 643 F.3d 1031, 1046 (8th Cir. 2011). Here, Plaintiff asserts that

the individuals selected for the Pathways vacancy were “mostly non minority/white.” (Second

Am. Compl. at 7). However, Defendant presented evidence that more than half of the selectees

were African American. Thus, as to those selectees, Plaintiff fails to establish a prima facie case

of discrimination.

       Assuming, however, that Plaintiff established a prima facie case with regard to the two

selectees who were not African American, the burden shifts to Defendant to “articulate a

legitimate, nondiscriminatory reason for not hiring” her. Dixon v. Pulaski County Special Sch.

Dist., 578 F.3d 862, 868 (8th Cir. 2009).

       Defendant offered affidavits of each of the selecting officials explaining their hiring

decisions to prove that there were legitimate, nondiscriminatory reasons for Plaintiff’s non-

selection. Here, one of the two selectees held a master’s degree in accounting and demonstrated

experience leading a project, which was directly relevant to the position. The other selectee held



                                                11
a Bachelor’s Degree in Accounting and had specific experience with IRS reporting and W-9

processing. Defendant argues that while the Pathways vacancy announcement set forth baseline

criteria for education and experience, these were only minimal qualifications, which the selectees

exceeded. The selectees held degrees in accounting and possessed specific experience relevant

to the positions for which they were selected.

       Plaintiff, on the other hand, does not have a degree in accounting, but has completed

several accounting courses.      The selecting officials were concerned that Plaintiff’s prior

experience was more related to customer service, and some officials identified errors in

Plaintiff’s resume. In light of these legitimate, non-discriminatory reasons for Plaintiff’s non-

selection, the Court’s analysis turns to whether Plaintiff presented sufficient evidence to create a

genuine dispute of material fact that Defendant’s proffered reason was mere pretext for

discrimination. Amini v. City of Minneapolis, 643 F.3d 1068, 1075 (8th Cir. 2011).

       “A plaintiff may show that the employer’s explanation is ‘unworthy of credence . . .

because it has no basis in fact.’” Torgerson, 643 F.3d at 1047–48 (citation omitted).

“Alternatively, a plaintiff may show pretext ‘by persuading the court that a [prohibited] reason

more likely motivated the employer.’” Id.

       Here, Plaintiff repeatedly asserts that she met the listed qualifications for the job and was

not selected, whereas the Pathways selectees did not have the listed qualifications (specifically,

specialized coursework in accounting). However, Defendant presented evidence that all of the

selectees held degrees in accounting or accountancy, or were close to completing such a degree.

Further, Plaintiff does not challenge the fact that some of the Pathways selectees possessed

specific experience relevant to the position. Thus, Plaintiff has failed to show that Defendant’s




                                                 12
explanation for non-selection has no basis in fact, nor has Plaintiff demonstrated that a

prohibited, race-based reason motivated Defendant’s hiring decisions.

       Lastly, Plaintiff argues that the selecting officials used improper subjective

considerations, such as errors in her resume, in failing to hire Plaintiff.           While courts are

“cautioned   against   the   use     of   subjective    considerations    because    they   are   easily

fabricated,” Chambers v. Metro. Prop. and Cas. Ins. Co., 351 F.3d 848, 858 (8th Cir. 2003), “the

mere use of subjectivity in the hiring process is not itself discriminatory.” Amini, 643 F.3d 1068,

1076–77 (8th Cir. 2011). Errors in a resume would give rise to legitimate concerns regarding

any candidate applying for a job. This, by itself, is not so subjective as to render a non-selection

impermissible. Moreover, the objective qualifications of the candidates were comparable, so

such small errors may impact the employer’s hiring decisions. Accordingly, “the use of this

subjective   consideration   in    this   case   does     not   give     rise   to   an   inference   of

discrimination.” Chambers, 351 F.3d at 858 (8th Cir. 2003).

       Moreover, the record reflects that the Pathways candidates were at least equally qualified,

and more than half of the Pathways selectees were African-American.             Thus, there is a strong

inference against racial bias by the selecting officers. An employer “has discretion to choose

among equally qualified candidates, provided the decision is not based upon unlawful criteria.”

Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 259 (1981). In light of the particular

circumstances presented in this case, Defendant properly exercised his discretion here.

Accordingly, the Court will grant summary judgment in favor of Defendant on Plaintiff’s Title

VII claims of race discrimination.




                                                  13
       c. Age Discrimination

       “The ADEA prohibits a covered employer from failing or refusing to hire an individual

who is at least forty years old because of the individual’s age.” Christensen v. Titan

Distribution, Inc., 481 F.3d 1085, 1095 (8th Cir. 2007) (citing 29 U.S.C. §§ 623(a)(1),

631(a)). In a failure-to-hire case, the prima facie case of age discrimination consists of four

elements: “(1) the plaintiff was in the protected age group (over 40), (2) the plaintiff was

otherwise qualified for the position, (3) the plaintiff was not hired, and (4) the employer hired a

younger person to fill the position.” Id. (citations omitted).

       Plaintiff has met her burden. At all relevant times, Plaintiff was over the age of 50 and,

by Defendant’s own admission, met the basic qualifications for the Pathways vacancy. She was

not hired, and five of the six Pathways selectees were under the age of 40. None were over the

age of 50.     Thus, the burden shifts to Defendant to produce evidence of a legitimate,

nondiscriminatory reason for not hiring plaintiff. Wingate v. Gage Cty. Sch. Dist., No. 34, 528

F.3d 1074, 1079 (8th Cir. 2008).

       Where, as here, an employer “contends that the selected candidate[s] [were] more

qualified . . . than the plaintiff, a comparative analysis of the qualifications is relevant to

determine whether there is reason to disbelieve the employer's proffered reason for

its employment decision.” Chambers, 351 F.3d at 857 (alteration in original) (internal quotations

omitted). If the comparison “reveals that the plaintiff was only similarly qualified or not as

qualified as    the selected candidate,” then         no inference of age discrimination would

arise. Id. (internal quotations omitted). Conversely, if the “comparison successfully challenges

the employer’s articulated reason for the employment decision, it might serve to support a

reasonable inference of discrimination.” Id.



                                                 14
          As previously discussed, Plaintiff was, at best, similarly qualified as the Pathways

selectees, and Defendant offered evidence of legitimate, nondiscriminatory reasons for hiring

other candidates over Plaintiff. Plaintiff has failed to demonstrate that the reasons given were

merely pretext for age discrimination.      Thus summary judgment will be granted in favor of

Defendant on Plaintiff’s ADEA claims.

          d. Retaliation/Reprisal

          The McDonnell Douglas burden-shifting doctrine also governs Plaintiff’s reprisal claims.

In order to establish a claim of retaliation, Plaintiff must show: “(1) she engaged in protected

activity; (2) a reasonable person would have found the challenged action materially adverse and

(3) the materially adverse action was causally linked to the protected conduct.” Carrington v.

City of Des Moines, 481 F.3d 1046, 1050 (8th Cir. 2007).     The burden to show a prima facie

case is not difficult, but the plaintiff must show that her protected activity was the but-for cause

of the allegedly adverse action by the employer. Musolf v. J.C. Penny Company, Inc., 773 F. 3d

916, 919 (8th Cir. 2014) (citing Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362

(2013).

          In her complaint, Plaintiff alleges she “was unlawfully overlooked for multiple positions

of promotion” and that Defendant “engaged in conduct designed with the specific purpose to

retaliate against Plaintiff for her many complaints.” (Second Am. Compl. at 5).     Assuming—

without deciding—that Plaintiff’s complaints to management constituted protected conduct, 6

Plaintiff failed to present any evidence that her complaints resulted in her non-selection, whereas

Defendant offered evidence that none of the selecting officials were aware of Plaintiff’s prior

EEOC activities. Rogers v. Frank, 782 F. Supp. 91, 93 (E.D. Mo.), aff’d, 972 F.2d 354 (8th Cir.

6
       The Court notes that in her deposition, Plaintiff stated that she only intended to pursue
claims of retaliation based on her EEOC activity. (Doc. No. 40-4 at 178).
                                                 15
1992) (no inference of retaliation because hiring officials did not know about the activity

allegedly instigating the reprisal).

        Further, Plaintiff filed EEOC complaints in 2009 and 2013. She was notified that she

would not be hired for the Pathways vacancy in June 2015. This large gap in time is not

sufficient to establish a causal link between the non-selection and the filing of the EEOC

complaint. See Wallace v. Sparks Health Sys., 415 F.3d 853, 859 (8th Cir. 2005) (holding that a

one-year gap between filing an EEOC complaint and discharge was insufficient and weakened

the showing of a causal link); Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001)

(citing cases in which a three-month period and a four-month period, respectively, were

insufficient to establish a causal link); Dhyne v. Meiners Thriftway, Inc., 184 F.3d 983, 989 (8th

Cir. 1999) (stating that a four-month gap, standing alone, weakened the showing of a causal link

in a retaliation claim).

        Lastly, Plaintiff argues that she complained about discrimination to management in June

2014 and was subsequently passed over for the Pathways vacancy. However, there is nothing in

the record to support her assertion. Even if such evidence were before the Court, Plaintiff’s non-

selection occurred one year after her complaints to management.           Without more, this is

insufficient to establish a causal link. See Wallace, 415 F.3d at 859. Accordingly, the Court will

grant summary judgment in favor of Defendant on Plaintiff’s retaliation and reprisal claims.

        e. 28 U.S.C. § 1981

        Unlike a private employee, a federal employee may not maintain a claim under § 1981

against the United States based on a claim of intentional discrimination in employment. Brown

v. Gen. Servs. Admin., 425 U.S. 820, 829 (1976); Walton v. U.S. Dep’t of Agric., No.

4:02CV00163 AGF, 2007 WL 1246845, at *11 (E.D. Mo. Apr. 30, 2007).                  As a federal



                                               16
employee, Plaintiff’s only remedy for employment discrimination is under the administrative and

judicial scheme of Title VII. Id. Thus, Plaintiff’s § 1981 claim will be dismissed.

IV.     Conclusion

        Defendant filed a motion to dismiss or, in the alternative, a motion for summary

judgment. The Court will grant the motion to dismiss with regard to Plaintiff’s hostile work

environment claim and claims based on other instances of discrimination because she failed to

exhaust her administrative remedies. Further, the Court will grant the motion to dismiss with

regard to Plaintiff’s § 1981 claim. After review of the record, the Court will grant summary

judgment in favor of Defendant on Plaintiff’s remaining claims of race and age discrimination,

retaliation, and reprisal.

        Accordingly,

        IT IS HEREBY ORDERED that Defendant Sonny Perdue’s motion to dismiss or, in the

alternative, motion for summary judgment is GRANTED, as set forth in this Order.

        A separate Judgment will accompany this Memorandum and Order.



Dated this 10th day of December, 2018.




                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                               17
